Filed 3/13/14 P. v. Furbush CA2/5
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION FIVE




THE PEOPLE,                                                          B249109

         Plaintiff and Respondent,                                   (Los Angeles County Super. Ct.
                                                                      No. BA403241)
         v.

KENNETH FURBUSH,

         Defendant and Appellant.




         APPEAL from a judgment of the Superior Court of Los Angeles County, Clifford
L. Klein, Judge. Affirmed.
         Law Offices of Sarah A. Stockwell and Sarah A. Stockwell, under appointment by
the Court of Appeal, for Defendant and Appellant.
         No appearance for Plaintiff and Respondent.


                                 _________________________________
       Defendant and appellant Kenneth Furbush was convicted by jury of possession of
marijuana for sale in violation of Health and Safety Code section 11359. Defendant
admitted suffering two prior convictions under the three strikes law (Pen. Code, §§ 1170.12,
subds. (a)-(d), 667, subds. (b)-(i)). The trial court sentenced defendant to the midterm of
two years, doubled under the three strikes law, for a total of four years in prison.
       Defendant filed a timely notice of appeal. This court appointed counsel for
defendant. Appointed counsel filed a brief raising no issues but requested this court to
independently review the record for arguable contentions pursuant to People v. Wende
(1979) 25 Cal. 3d 436. Defendant was advised by letter from this court dated January 23,
2014, of his right to file a supplemental brief within 30 days. The 30-day period has
lapsed and no brief has been received.
       Our review of the record indicates that substantial evidence supports the judgment.
Defendant engaged in a physical struggle with law enforcement officers at a train station
after he was found to be in possession of an invalid “Tap” card used to pay the train fare.
He was subdued and handcuffed. A strong odor of unburned marijuana emanated from
defendant. A search of his backpack revealed the presence of 12 baggies of marijuana,
which in the opinion of an expert witness, were possessed for the purpose of sale.
       Our review further reveals that defendant was fully advised of his rights and the
consequences of admitting his prior convictions under the three strikes law. The sentence
imposed by the trial court was within the range of judicial discretion provided by law.
       There are no arguable appellate contentions in this case. The judgment is
affirmed. (Smith v. Robbins (2000) 528 U.S. 259.)




              KRIEGLER, J.


We concur:


              TURNER, P. J.                              MOSK, J.


                                              2